 

Exhibit 10.01



 

December 2, 2016

 

Dynasil Corporation of America

44 Hunt Street

Watertown, MA 02472

Attn: Robert Bowdring, Chief Financial Officer

 

Re:       Second Amendment of Loan Agreement

 

Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated May 1, 2014,
as amended by a certain Line of Credit Modification dated September 29, 2015, as
further amended from time to time (the “Loan Agreement”) by and between
Middlesex Savings Bank (the “Lender”) and Dynasil Corporation of America (the
“Borrower”). The Loan Agreement is hereby amended, effective immediately, as
follows:

 

1.       Defined terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Loan Agreement.

 

2.       Sections 3.4 and 4.9 of the Loan Agreement are hereby deleted in their
entirety and the following new Sections 3.4 and 4.9 substituted therefor, as
follows:

 

          “3.4      Loans and Investments. Make any loan or advance (other than
in the ordinary course of business and other than inter-company loans made to a
Guarantor) or declare any dividends or make any distributions to any individual
or entity or make any investment in or with any individual or entity, except
that (i) Borrower may pay dividends, provided that no Event of Default exists at
the time of the proposed dividend and that after giving effect to such
dividends, Borrower is in compliance with the financial covenants set forth in
Section 4.9 and 4.9(a) of this Agreement, and (ii) Borrower may distribute up to
$600,000.00 to Dynasil Biomedical Corp. (‘Biomedical’) in the fiscal quarter
ending December 31, 2016 and up to an additional $600,000.00 to Biomedical prior
to the end of the fiscal quarter ending September 30, 2018, such distributions
to be utilized by Biomedical solely for the purpose of investing in Xcede
Technologies (a joint venture between Biomedical and the Mayo Clinic), provided
that no Event of Default exists at the time of the proposed distribution or
after giving effect thereto and Borrower remains in compliance with the
financial covenants contained in this Agreement.”

 

 

 

 

          “4.9      Debt Service Coverage. At the close of each fiscal quarter
of Borrower, maintain a Debt Service Coverage ratio of at least 1.2 to 1.0 for
the prior 12 month period. ‘Debt Service Coverage’ as used herein shall be
determined for the relevant period, and shall mean (i) EBITDA excluding non-cash
and/or non-recurring expenditures or gains as permitted and the operating income
or loss of the Xcede Technologies joint venture before inter-company overhead
allocation from Borrower to Biomedical and Xcede Technologies, minus unfinanced
capital expenditures, minus dividends and distributions (exclusive of the
$600,000.00 distribution from the Borrower to Biomedical as of the end of the
fiscal quarter ending December 31, 2016, but including any and all subsequent
distributions from the Borrower to Biomedical), minus cash taxes paid for
ongoing operations, divided by (ii) scheduled interest and principal payments
made on all debt.”

 

Except as specifically amended hereby, the Loan Agreement remains in full force
and effect and the Borrower hereby reaffirms all representations and warranties
contained therein, as of the date hereof.

 

Please acknowledge your acceptance of the foregoing by signing this letter in
the space provided and returning it to the undersigned, whereupon it shall take
effect as an instrument under seal.

 

  Very truly yours,           MIDDLESEX SAVINGS BANK             By: /s/ Tony
Zhang       Tony Zhang, Senior Vice President  

 

ACCEPTED AND AGREED TO:

 

DYNASIL CORPORATION OF AMERICA

(Borrower)

 

By:  /s/ Robert Bowdring     Robert Bowdring, Chief Financial Officer  

 

ACKNOWLEDGED BY GUARANTORS:

 

OPTOMETRICS CORPORATION

 

By:  /s/ Robert Bowdring  

 

 2 

 

 

RADIATION MONITORING DEVICES, INC.

 

By:  /s/ Robert Bowdring  

 

RMD INSTRUMENTS CORP.

 

By:  /s/ Robert Bowdring  

 

EVAPORATED METAL FILMS CORP.

 

By:

/s/ Robert Bowdring 

 

 

DYNASIL BIOMEDICAL CORP.

 

By:

/s/ Robert Bowdring 

 

 

 3 

